DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08-30-2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.16490473, filed on 04-08-2019.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 3-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 3, the original disclosure as filed does not provide sufficient written description that supports or describes the limitations regarding the claim limitations “processor controls the image output unit to display an image captured a first base time before the touch input is applied”.
The original disclosure as filed does not disclose any information or written description that demonstrates how to determine a “first base time” before a touch is applied to a display. In order to perform the claimed steps of the invention the processor would have to know the exact moment that the touch will be applied to the display in the future and then capture an image at the exact “first base time” before the touch is applied. It appears that it is impossible for the processor to know the exact time that a user’s touch will be applied to the display surface at some “first base time” in the future. At best, the claimed system can try to predict when a user will touch the display surface in order to capture an image precisely at the “first base time” before the touch is applied. However, it would be nearly impossible to know the exact moment a user will touch the display surface in order to capture an image exactly at a “first base time” before the touch is applied. 
Claim 3 defines the invention in functional language by specifying a desired result, such as making and using a processor that controls the image output unit to display an image captured a first base time before the touch input is applied, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing how to capture an image a first base time before a future touch input is applied only by the results fails to disclose how the results are obtained.
It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claim 3 are rejected for similar reasons as set forth in the rejection above. 

Claims 3-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 3, the original disclosure as filed does not provide any algorithms/processes that would enable one of ordinary skill in the art to make and use a processor that performs the following steps of “the processor controls the image output unit to display an image captured a first base time before the touch input is applied”.
The original disclosure as filed does not disclose any processes/algorithms that demonstrate how to determine a “first base time” before a touch is applied to a display. In order to perform the claimed steps of the invention the processor would have to know the exact moment that the touch will be applied to the display in the future and then capture an image at the exact “first base time” before the touch is applied. It appears that it is impossible for the processor to know the exact time that a user’s touch will be applied to the display surface at some “first base time” in the future. At best, the claimed system can try to predict when a user will touch the display surface in order to capture an image precisely at the “first base time” before the touch is applied. However, it would be nearly impossible to know the exact moment a user will touch the display surface in order to capture an image exactly at a “first base time” before the touch is applied. 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards vehicle control systems, which requires a clear understanding of how specific information is processed in order to perform specific vehicle control. The nature of the invention is attempting to implement a specific system configuration as a new way to perform vehicle interface control. The state of the prior art is continuously evolving, wherein the evolution in vehicle control systems, particularly with respect to interface control systems, is directed towards improvements in accessibility and safety. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of interface control systems continues to open up new areas of research and innovation. Therefore, a sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art beyond the known teachings of the prior art.  However, due to the deficiencies of the current specification set forth in the rejection above, one of ordinary skill in the art would not be able to make and use the invention as claimed, and would have to guess how to perform the recited steps of the claims. Based on the level of predictability in the art of vehicle control, one of ordinary skill in the art would not be able to accurately guess the missing steps and missing information of the current specification in order to properly make and use the invention.
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of vehicle control systems would understand fundamental concepts based on known methods and techniques related to vehicle control. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known vehicle control system in a specific manner. The current specification merely recites an unconventional end result of determining a user touch at some time in the future in order to capture a image at a “first base time” prior to the touch being applied without disclosing the steps required for one of ordinary skill in the art to achieve the unconventional end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the current specification.
With regards to the existence of working examples, working examples of the missing steps and missing information directed towards determining a user touch at some time in the future in order to capture an image at a “first base time” prior to the touch being applied have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps determining a user touch at some time in the future in order to capture an image at a “first base time” prior to the touch being applied as claimed. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. Therefore, the examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
Any claims dependent upon claim 3 are rejected for similar reason as set forth in the rejection above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-12 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the “processor controls the image output unit to display an image captured a first base time before the touch input is applied” is unclear and renders the claim language ambiguous.
It is unclear how the system can capture an image a “base time” before a person touches the screen. It appears that it is impossible for the processor to know the exact time that a user’s touch will be applied to the display surface at some time in the future. At best, the claimed system can try to predict when a user will touch the display surface in order to capture an image precisely at the “base time” before the touch is applied. However, it would be nearly impossible to know the exact moment a user will touch the display surface in order to capture an image exactly at a “base time” before the touch is applied. 
The original disclosure as filed does not clarify the above claim language. For the purpose of examination only, the Examiner has interpreted that the above claim language means that a “first base time” encompasses any time related to the most recent captured image before a touch is applied. 
Any claims dependent upon claim 3 are rejected for similar reason as set forth in the rejection above. 

Regarding claims 9, and 17-20, the claim language “at least one between” is unclear and renders the claims language ambiguous.
The claim language is nearly incomprehensible. It is unclear what “at least one between” means. It is unclear what claim language is modified by “at least one between”, and it is further unclear how “at least one between” would modify the claim language. 
For the purposes of examination only the Examiner has interpreted the above claim language to mean that at least one of size or position varies with speed.
Any claims dependent upon claim 9, and 17-20 are rejected for similar reason as set forth in the rejection above. 

Further regarding claim 9, the claim language “wherein the processor deletes at least one between an image captured a second base time before and an image stored in the memory the second base time before, and the second base time is longer than the first base time” is unclear and renders the claim language ambiguous. 
The claim language is nearly incomprehensible. It is unclear what claim language is modified by each instance of “before”. Furthermore, it is unclear what “at least one” means because there no noun or claim element to modify the adjective “one”.
For the purpose of examination only, the Examiner has interpreted the above claim language to mean that images are removed with respect to a capture time. 
Any claims dependent upon claim 9 are rejected for similar reason as set forth in the rejection above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamano (JP2005106647).
Regarding claim 1, Yamano teaches A vehicle control device (see at least para.[0031], “vehicle information providing device 1”) for controlling a vehicle (see at least para.[0021], “operating a vehicle information providing device”) with a windshield (see at least para.[0042]), comprising: 
an image output unit  (see at least para.[0008], “a position information display means”) that outputs visual information to the windshield (see at least para.[0017], “a position information display means for visually informing the occupant of the apparent position of the object in the landscape by superimposing and displaying the object”); 
and a processor (see at least para.[0021], “a program for operating a vehicle information providing device”, which anticipates a program saved to memory in a processor) that sets a portion of the windshield as an image output area (see at least para.[0050], “"Target display area" section ”) and controls the image output unit to display visual information in the image display area (see at least para.[0050], “in which area the virtual object (virtual image) is displayed”), 
wherein the processor detects one or more objects overlapping the image output area based on the passenger's gaze (see at least para.[0008], “The line-of-sight detecting means detects the driver's line-of-sight direction”), among objects located outside the vehicle (see at least para.[0011], “"objects" include facilities such as gas stations, convenience stores, restaurants, hotels, spas, public or other buildings, or visually identifiable objects such as terrain such as mountains, rivers and lakes”), 
and controls the image output unit to display guidance information on a detected object in the image output area (see at least para.[0038], “information about this object”).

Regarding claim 16, Yamano teaches the processor re-detects one or more objects (see para.[0013], “the accuracy detecting means includes vibration of the vehicle, behavior of the vehicle, change in posture of a occupant of the vehicle, accuracy of specifying the current position of the vehicle, and apparent appearance of a plurality of objects to be displayed”, wherein the object is constantly detected to determine the accuracy of the occupants real-time view of the object) as the vehicle moves (see para.[0030], “the vehicle speed sensor 46 detects the speed of the vehicle to obtain the moving distance, and the gyro sensor 48 detects the moving direction or direction of the vehicle”) and update the guidance information to give guidance on the re-detected object(s) (see para.[0033], “the CPU 30 searches map data based on the position of the occupant's pupil detected by the eye camera 50 and the current position and orientation of the vehicle so that the occupant can visually recognize a predetermined object”).

Regarding claim 17, Yamano teaches at least one between the size and position of the image output area varies with the passenger (see para.[0053], “the display position of the virtual image is corrected for each occupant, and each occupant displays it at an appropriate position”).

Regarding claim 18, Yamano teaches at least one between the size and position of the image output area varies with the location of the vehicle (see para.[0012], “when the specific accuracy is poor and there is a possibility that the object does not exist in the image showing the area including the apparent position of the visible object, the image is enlarged”. Also, see para.[0049], “"automatic" is a setting in which when the distance to the object is larger than a predetermined value, the enlarged display (for example, double display) is displayed, and when the distance is less than the predetermined value, the display is switched to the same size display”).

Regarding claim 19, Yamano teaches at least one between the size and position of the image output area varies with the passenger's seat position (see para.[0053], “the display position of the virtual image is corrected for each occupant, and each occupant displays it at an appropriate position”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamano (JP2005106647), as applied to claim 1 above, and further in view of Niehsen (US Publication No. 2014/0176350).
Regarding claim 2, Yamano teaches the processor outputs the guidance information (see at least para.[0008], “image information representing information about the specific object”). 
Yamano does not expressly indicate in response to a preset touch input applied to the windshield. 
However, Niehsen teaches outputs the guidance information (see at least para.[0058], “the driver has selected the object, for example by touching with the finger, to overlay additional information (i.e., a mark) on the image (in particular in the area of the object to be tracked)”)  in response to a preset touch input (see at least para.[0075], “the input element may be designed in such a way that it is touched or contacted by more than one finger”)  applied to the windshield (see at least para.[0047], ”The screen may also be formed by the windshield, in which case relevant information is overlaid on the windshield”. Also, see at least para.[0067], “the screen and the touch-sensitive surface may be situated at other locations”, and para.[0068], “…in this case the actual view through the windshield”). 
Therefore, would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Yamano with the teachings of Niehsen to provide guidance information based on a user touch in order to prevent diverting the drivers gaze from traffic, as recognized by Niehsen in at least para.[0023].

Regarding claim 13, Yamano does not expressly indicate the processor sets the image output area with respect to the position of the touch input.
However, Niehesn teaches the processor sets the image output area with respect to the position of the touch input (see at least para.[0058], “the driver has selected the object, for example by touching with the finger, to overlay additional information (i.e., a mark) on the image (in particular in the area of the object to be tracked)”).
Therefore, would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Yamano with the teachings of Niehsen to provide guidance information based on a user touch in order to prevent diverting the drivers gaze from traffic, as recognized by Niehsen in at least para.[0023].

Regarding claim 15, Yamano teaches the processor detects one or more objects overlapping the passenger's gaze (see at least para.[0008], “The line-of-sight detecting means detects the driver's line-of-sight direction”) among objects located outside the vehicle (see at least para.[0011], “"objects" include facilities such as gas stations, convenience stores, restaurants, hotels, spas, public or other buildings, or visually identifiable objects such as terrain such as mountains, rivers and lakes”).
Yamano does not expressly indicate the position of the touch input. 
However, Niehson teaches the position of the touch input (see at least para.[0058], “the driver has selected the object, for example by touching with the finger, to overlay additional information (i.e., a mark) on the image (in particular in the area of the object to be tracked)”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Yamano with the teachings of Niehsen to provide guidance information based on a user touch in order to prevent diverting the drivers gaze from traffic, as recognized by Niehsen in at least para.[0023].

Claims 3, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamano (JP2005106647) in view of Niehsen (US Publication No. 2014/0176350), as applied to claim 2 above, and further in view of Jang (KR 20160006053).    
Regarding claim 3, Yamano teaches the processor controls the image output unit to display an image (see at least para.[0038], “a virtual image (illustration or photograph) 68 of a gas station that is a set object”) in the image output area (see at least para.[0038], “a hologram is displayed at an apparent position of an object in the actual landscape that the occupant is viewing so that the occupant can see it”). 
Yamano in view of Niehson does not expressly indicate display an image. 
However, Jang teaches display an image captured a first base time before the touch input is applied (see at least para.[0076], “images are switched may be 1/60 Hz when the traveling speed of the vehicle is 40 km / hour, but it is displayed according to the traveling speed of the vehicle”). 
Therefore, would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Yamano in view of Niehson with the teachings of Jang to use a base time before a touch is applied in order to easily access a captured image, as recognized by Jang in at least para.[0007]. 

Regarding claim 8, Yamano in view of Niehson does not expressly indicate a communication unit that receives the image from a camera equipped in the vehicle. 
However, Jang teaches a communication unit that receives the image from a camera (see para.[0010], “the image captured by the camera”) equipped in the vehicle (see para.[0002], “a vehicle mounted terminal”).
Therefore, would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Yamano in view of Niehson with the teachings of Jang to receive the image from a camera in a vehicle in order to easily access a captured image, as recognized by Jang in at least para.[0007]. 

Regarding claim 10, Yamano in view of Niehson does not expressly indicate the image is updated as the vehicle moves. 
However, Jang teaches the image is updated as the vehicle moves (see para.[0011], “the first image is displayed in a preset area on the display unit, the first image moves in one direction within the preset area according to the movement”).
Therefore, would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Yamano in view of Niehson with the teachings of Jang to use a base time before a touch is applied in order to easily access a captured image, as recognized by Jang in at least para.[0007]. 

Regarding claim 11, Yamano teaches the processor detects an object of the passenger's interest from the image (see para.[0032], “the position of the occupant's pupil, the direction of the line of sight, the distance to the visible object”) and controls the image output unit to display object-of-interest guidance information for giving guidance on the object of interest (see para.[0056], “the detailed information of each facility is displayed”).

Regarding claim 12, Yamano teaches the object-of-interest guidance information (see para.[0056], “the detailed information of each facility is displayed”) varies with the passenger (see para.[0068], “it is preferable to detect the position of each occupant's eyes and set the display position of the virtual image for each occupant”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamano (JP2005106647) in view of Niehsen (US Publication No. 2014/0176350) and Jang (KR 20160006053), as applied to claim 3 above, and further in view of Hirata (JP2019079238).
Regarding claim 4, Yamano in view of Niehson and Jang does not expressly indicate the first base time varies with the speed of the vehicle.
Hirata (JP2019079238) teaches the first base time varies with the speed of the vehicle (see para.[0076], “images are switched may be 1/60 Hz when the traveling speed of the vehicle is 40 km / hour, but it is displayed according to the traveling speed of the vehicle”).
Therefore, would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Yamano in view of Niehson and Jang with the teachings of Hirata in order to effectively display information in real-time on a windshield based on the vehicle speed, as recognized by Hirata in para.[0090].

Claims 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamano (JP2005106647) in view of Niehsen (US Publication No. 2014/0176350) and Jang (KR 20160006053), as applied to claim 3 above, and further in view of Forutanpour (US Publication No. 2010/0271393). 
Regarding claim 5, Yamano in view of Niehson and Jang does not expressly indicate the processor merges a plurality of frames captured within a predetermined time into a single still image and controls the image output unit to display the still image in the image output area.
Forutanpour teaches the processor merges a plurality of frames captured (see para.[0029], “Frames where the object 222 in the region of interest 224 appears to be stationary may be selected to be combined or merged together”) within a predetermined time span (see para.[0047], “For example, up to about sixty sequential images, each having six megapixels (MPs), may be captured in a burst of about one second”) into a single still image and controls the image output unit to display the still image in the image output area (see para.[0059], “a display to display a combined image”).
Therefore, would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Yamano in view of Niehson and Jang with the teachings of Forutanpour to merge images in order to isolate a region of interest on a display, as recognized by Forutanpour in at least para.[0029]. 

Regarding claim 6, Yamano in view of Niehson and Jang does not expressly indicate the processor extracts at least a portion of each frame corresponding to the image output area and merges extracted portions into the still image. 
However, Forutanpour the processor extracts at least a portion of each frame corresponding to the image output area and merges extracted portions into the still image (see para.[0029], “An object 222 in a region of interest 224 may be tracked from frame to frame”).
Therefore, would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Yamano in view of Niehson and Jang with the teachings of Forutanpour to merge images in order to isolate a region of interest on a display, as recognized by Forutanpour in at least para.[0029]. 

Regarding claim 9, Yamano in view of Niehson, and Jang does not expressly indicate a memory that stores an image received from the camera, wherein the processor deletes at least one between an image captured a second base time before and an image stored in the memory the second base time before. 
Forutanpour teaches a memory that stores an image received from the camera (see para.[0022], “The image processing system 130 is coupled to an image storage 150”), wherein the processor deletes at least one between an image captured a second base time before and an image stored in the memory the second base time before (see para.[0052], “includes removing a second set of images not having the at least one stationary region of interest”), 
Forutanpour does not expressly indicate and the second base time is longer than the first base time. However, it would have been prima facie obvious for one of ordinary skill in the art to use any second base time that is longer than a first base time in order to remove any images that are no longer required.
Therefore, would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Yamano in view of Niehson and Jang with the teachings of Forutanpour to merge images in order to isolate a region of interest on a display, as recognized by Forutanpour in at least para.[0029]. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamano (JP2005106647) in view of Niehsen (US Publication No. 2014/0176350), Jang (KR 20160006053) and Forutanpour (US Publication No. 2010/0271393), as applied to claim 5 above, and further in view of Yoneyama (JP2010004450). 
Regarding claim 7, Yamano in view of Niehson, Jang and Forutanpour does not expressly indicate the processor changes the predetermined time span based on a user input applied to the image output area where the still image is being outputted, and the still image displayed in the image display area is changed with the change in time span.
Yoneyama teaches the processor changes the predetermined time span based on a user input applied to the image output area where the still image is being outputted (see para.[0084], “when the touch panel is continuously pressed for a long time, a large light-shielding area centered on the position is formed, and when the touch panel is pressed for a short time, a small light-shielding area centered on the position is formed”), and the still image displayed in the image display area is changed with the change in time span (see para.[0018], “a display means for displaying an image based on an image signal output”).
Therefore, would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Yamano in view of Niehson, Jang and Forutanpour with the teachings of Yoneyama to use predetermined timespans in order to effectively interact with an image output area, as recognized by Yoneyama in at least para.[0084]. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamano (JP2005106647) in view of Niehsen (US Publication No. 2014/0176350), as applied to claim 2 above, and further in view of Lim (KR 20150061331).
Regarding claim 14, Yamano in view of Niehson does not expressly indicate if the touch input is re-applied to the image output area while the guidance information is being outputted to the image output area, the processor controls the image output unit to make the guidance information disappear. 
However, Lim teaches if the touch input is re-applied to the image output area while the guidance information is being outputted to the image output area (see para.[0083], “using a touch gesture”), the processor controls the image output unit to make the guidance information disappear (see para.[0083], “using a touch gesture, the user's object of interest region may be cut out from the virtual image based on the touch gesture”).
Therefore, would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Yamano in view of Niehsen with the teachings of Lim to use an input to remove undesired images from a display as required by a user, as recognized by Lim in para.[0083]. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamano (JP2005106647), as applied to claim 1 above, and further in view of Yasuda (JP2015077876)
Regarding claim 20, Yamano JP2005106647 does not expressly indicate at least one between the size and position of the image output area varies with the speed of the vehicle.
However, Yasuda teaches at least one between the size and position of the image output area varies with the speed of the vehicle (see para.[0009], “a display target range for displaying an AR image representing information on a specific object is determined according to the detected driver's line-of-sight direction and vehicle speed, and is included in the determined display target range”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Yamano with the teachings of Yasuda to vary the size of an image with respect to a vehicle speed in order to effectively provide navigation information to a driver, as recognized by Yasuda in para.[0009]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665